DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 24 November 2021.  Claims 1-7 and 9-11 have been amended.  Claims 12 and 13 are newly added.  Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 24 November 2021, with respect to objected claims 1, 2, 6 and 9-11 have been fully considered and are persuasive in light of the claim amendments filed on 24 November 2021.  The objections of claims 1, 2, 6 and 9-11 has been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 7-8, filed 24 November 2021, with respect to rejected claims 1-4 and 5-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 24 November 2021.  The rejections of claims 1-4 and 5-8 has been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 9-20, filed 24 November 2021, with respect to rejected claims 1-11 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument, 
Applicant believes that the limitation of “combining a plurality of types of data selected in advance among acquired data" may not be performed in the mind, and the limitation does not fall within the "Mental Processes" grouping of abstract ideas.  (see Remarks, pg. 10, paragraph 1)
	
	The Examiner respectfully disagrees.

	The Applicant has neither set forth any arguments as to how combining data is different than gathering data which can be performed in a mental step nor how combining data is so complex it can’t be perform within the realm of the human mind including the use of a physical aid (e.g. pen and paper; see MPEP 2106.04(a)(2), III. Mental Steps); hence, the Applicant’s argument is found unpersuasive. 

In regards to the Applicant’s argument, 
Further, Applicant notes that the limitation of "calculating" in the claim recites, inter alia, "calculating one index indicating a normality of the apparatus, at predetermined intervals" rather than mere use of a mathematical calculation, and Applicant believes that the limitation does not fall within the "Mathematical Concepts" grouping of abstract ideas.  (see Remarks, pg. 10, paragraph 4)

The Examiner respectfully disagrees.


	The Applicant has not set forth any rational as to why the preceding limitation does not fall within the “Mathematical Concepts” grouping of abstract ideas as disclosed in the Applicant’s Specification (U.S. Patent Publication No. 2021/0018905 A1, pg. 3, par. [0043] and [0044]).  Hence, the Applicant’s argument is not persuasive. 
With respect to the Applicant’s argument, 
However, Applicant notes that the specific features of claim 1 reciting, inter alia, "execute a process of combining a plurality of types of data selected in advance among acquired data, and calculating one index indicating a normality of the apparatus, at predetermined intervals; and display the one index that has been calculated in a display" improves the performance of the "processor." For example, paragraph [0027] of the original specification illustrates an improvement in the performance of the processor…  
(see Remarks, pg. 10, paragraph 4)

Accordingly, Applicant believes that claim 1, for example, integrates the abstract idea into a practical application, and, as a result, believed patent eligible.  (see Remarks, pg. 11, paragraph 2)

The Examiner respectfully disagrees.

	The Examiner recognizes the Applicant has provided evidence of an advantage directed to an operator’s use of the claimed invention (i.e. “reduce the monitoring load on the operator as compared with a case where the operator monitors all the various accumulated data accumulated in the substrate processing apparatus.” (see Remarks, pg. 11, paragraph 2)) but has not provided any evidence of how “the original specification illustrates an improvement in the performance of the processor”.  Thus, the Applicant’s argument is found unpersuasive.    

In regards to the Applicant’s argument, 
However, Applicant believes that the features of claim 1 reciting, inter alia, "acquire data accumulated in an apparatus; execute a process of combining a plurality of types of data selected in advance among acquired data, and calculating one index indicating a normality of the apparatus, at predetermined intervals” 

			The Examiner respectfully disagrees. 
	
The Examiner notes, the limitations of “combining” and “calculating” were addressed in Step 2A, prong one of the 101 rejection and in step 2B, additional elements were considered which are sufficient to amount to significantly more than the judicial exception.  Further, the Examiner recognizes the Applicant has merely indicated the claimed limitations are recited in an unconventional combination but has neither explained nor provided any evidence as to how the combination of the claimed memory, processor and display with the limitation of “acquire” include “unconventional features” which “amount to more than mere instructions to apply the exception using generic computer component.”.  Therefore, the Applicant’s argument is found unpersuasive. 

With respect to the Applicant’s argument, 
However, Applicant notes that the limitation of "extracting” in the claim recites, inter alia, "extracting data indicating whether the apparatus is in an operable state from acquired data" rather than merely extracting the data from a data group. Accordingly, Applicant believes that the limitation of "extracting data indicating whether the apparatus is in an operable state from acquired data" may not be performed in the mind, and the limitation does not fall within the "Mental Processes” grouping of abstract ideas.  (see Remarks, pg. 13, paragraph 2)


	The Applicant has neither set forth any arguments as to how “extracting” data is different than accessing data to determine operable state data from a group data which can be performed in a mental step nor how extracting data is so complex it can’t be perform within the realm of the human mind including the use of a physical aid (e.g. pen and paper; see MPEP 2106.04(a)(2), III. Mental Steps); hence, the Applicant’s argument is found unpersuasive. 

In regards to the Applicant’s argument, 
Further, Applicant notes that the limitation of "calculating" in the claim recites, inter alia, "calculate one index indicating a ratio at which the apparatus is in the operable state, at predetermined intervals" rather than mere use of a mathematical calculation, and Applicant believes that the limitation does not fall within the "Mathematical Concepts" grouping of abstract ideas may not be performed in the mind, and the limitation does not fall within the "Mental Processes” grouping of abstract ideas.  (see Remarks, pg. 13, paragraph 3)

The Examiner respectfully disagrees.

The Applicant has not set forth any rational as to why the preceding limitation does not fall within the “Mathematical Concepts” grouping of abstract ideas as disclosed in the Applicant’s Specification (U.S. Patent Publication No. 2021/0018905 A1, pg. 3, par. [0046]).  Thus, the Applicant’s argument is not persuasive. 

With respect to the Applicant’s argument, 


Accordingly, Applicant believes that claim 2 integrates the abstract idea into a practical application, and, as a result, believed patent eligible.  (see Remarks, pg. 15, paragraph 1)


The Examiner recognizes the Applicant has provided evidence of an advantage directed to an operator’s use of the claimed invention (i.e. “reduce the monitoring load on the operator as compared with a case where the operator monitors all the various accumulated data accumulated in the substrate processing apparatus.” (see Remarks, pg. 14, paragraph 4 - pg. 15, paragraph 1)) but has not provided any evidence of how “the original specification illustrates an improvement in the performance of the computer”.  Thus, the Applicant’s argument is found unpersuasive.    


In regards to the Applicant’s argument, 

However, Applicant believes that the features of claim 2 reciting, inter alia, "acquire data accumulated in an apparatus; execute a process of extracting data indicating whether the apparatus is in an operable state from acquired data, and calculate one index indicating a ratio at which the apparatus is in the operable state, at predetermined intervals” include unconventional features, for example, that amount to more than mere instructions to apply the exception using generic 

The Examiner respectfully disagrees.


The Examiner notes, the limitations of “extracting” and “calculate” were addressed in Step 2A, prong one of the 101 rejection and in step 2B, additional elements were considered which are sufficient to amount to significantly more than the judicial exception.  Further, the Examiner recognizes the Applicant has merely indicated the claimed limitations are recited in an unconventional combination but has neither explained nor provided any evidence as to how the combination of the claimed memory, processor and display with the limitation of “acquiring” include “unconventional features” which “amount to more than mere instructions to apply the exception using generic computer component.”.  Therefore, the Applicant’s argument is found unpersuasive.  

With respect to Applicant’s argument, 
However, Applicant notes that the limitation of "combining" in the claim recites, inter alia, "combining a plurality of types of data selected in advance among acquired data" rather than merely gathering a desired plurality data out of a complete data group. Accordingly, Applicant believes that the limitation of "combining a plurality of types of data selected in advance among acquired data" may not be performed in the mind, and the limitation does not fall within the "Mental Processes" grouping of abstract ideas.  (see Remark, pg. 17, paragraph 2)

The Examiner respectfully disagrees.


In regards to the Applicant’s argument, 

Further, Applicant notes that the limitation of "calculating" in the claim recites, inter alia, "calculating one index indicating a normality of the apparatus, at predetermined intervals" rather than mere use of a mathematical calculation, and Applicant believes that the limitation does not fall within the "Mathematical Concepts" grouping of abstract ideas.  (see Remarks, pg. 17, paragraph 3)

The Examiner respectfully disagrees.


	The Applicant has not set forth any rational as to why the preceding limitation does not fall within the “Mathematical Concepts” grouping of abstract ideas as disclosed in the Applicant’s Specification (U.S. Patent Publication No. 2021/0018905 A1, pg. 3, par. [0043] and [0044]).  Hence, the Applicant’s argument is not persuasive. 

With respect to the Applicant’s argument, 
Further, Applicant notes that the limitation of "extracting" in the claim recites, inter alia, "extracting data indicating whether the apparatus is in an operable state from acquired data" rather than merely extracting the data from a data group. Accordingly, Applicant believes that the limitation of "extracting data indicating whether the apparatus is in an operable state from acquired data" may not be performed in the mind, and 

The Examiner respectfully disagrees.

The Applicant has neither set forth any arguments as to how “extracting” data is different than accessing data to determine operable state data from a group data which can be performed in a mental step nor how extracting data is so complex it can’t be perform within the realm of the human mind including the use of a physical aid (e.g. pen and paper; see MPEP 2106.04(a)(2), III. Mental Steps); hence, the Applicant’s argument is found unpersuasive.

In regards to the Applicant’s argument, 
Further, Applicant notes that the limitation of "calculating" in the claim recites, inter alia, "calculate one index indicating a ratio at which the apparatus is in the operable state, at predetermined intervals" rather than mere use of a mathematical calculation, and Applicant believes that the limitation does not fall within the "Mathematical Concepts" grouping of abstract ideas.  (see Remarks, pg. 18, paragraph 2)

The Examiner respectfully disagrees.  

The Applicant has not set forth any rational as to why the preceding limitation does not fall within the “Mathematical Concepts” grouping of abstract ideas as disclosed in the Applicant’s Specification (U.S. Patent Publication No. 2021/0018905 A1, pg. 3, par. [0046]).  Thus, the Applicant’s argument is not persuasive. 

With respect to the Applicant’s argument, 


Accordingly, Applicant believes that claim 6 integrates the abstract idea into a practical application, and, as a result, believed patent eligible.  (see Remarks, pg. 19, paragraph 4)

The Examiner respectfully disagrees.  


The Examiner recognizes the Applicant has provided evidence of an advantage directed to an operator’s use of the claimed invention (i.e. “reduce the monitoring load on the operator as compared with a case where the operator monitors all the various accumulated data accumulated in the substrate processing apparatus.” (see Remarks, pg. 19, paragraph 4)) but has not provided any evidence of how “the original specification illustrates an improvement in the performance of the computer”.  Thus, the Applicant’s argument is found unpersuasive.    

In regards to the Applicant’s argument, 
However, Applicant believes that the features of claim 6 reciting, inter alia, "acquire data accumulated in an apparatus; execute a first process  of combining a plurality of types of data selected in advance among acquired data, and calculate a first index indicating a 

		The Examiner respectfully disagrees.


The Examiner notes, the limitations of “combining”, “extracting” and “calculate” were addressed in Step 2A, prong one of the 101 rejection and in step 2B, additional elements were considered which are sufficient to amount to significantly more than the judicial exception.  Further, the Examiner recognizes the Applicant has merely indicated the claimed limitations are recited in an unconventional combination but has neither explained nor provided any evidence as to how the combination of the claimed memory, processor and display with the limitation of “acquiring” include “unconventional features” which “amount to more than mere instructions to apply the exception using generic computer component.”; therefore, the Applicant’s argument is found unpersuasive.  

Applicant's arguments, see Remarks, pgs. 21-22, filed 24 November 2021, with respect to rejected claims 1, 3 and 9 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
In view of the above, each of claims 1 and 9 as amended is believed neither anticipated by nor rendered obvious in view of the references cited by the Examiner (i.e., Asai, Nakano, and Xiang), either taken alone or in combination, for at least the reasons discussed above.  (see Remarks, pg. 22, paragraph 4)

The Examiner respectfully disagrees.  


The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the processor is configured to display a transition of the one index from a past to a present on the display” in claim 1, and similarly in claim 9, was newly presented in the Amendment After Non-Final received on 24 November 2021 by the Office, and has been addressed as set forth in the Office Action below.

Applicant’s arguments, see Remarks, pgs. 23-25, filed 24 November 2021, with respect to rejected claims 2, 4 and 10 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered and are persuasive in light of the claim amendments filed on 24 November 2021.  The rejections of claims 2, 4, 10 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 23-25, filed 24 November 2021, with respect to rejected claims 6-8 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the claim amendments filed on 24 November 2021.  The rejections of claims 6-8 and 11 have been withdrawn. 
The Examiner notes, arguments have not been specifically set forth with respect to claim 5 under 35 U.S.C. 103.

Claim 1 stands objected to for punctuation issues, claims 1-13 stand rejected under 35 U.S.C. 101 and claims 1, 3, 5, 9 and 12 stand rejected under 35 U.S.C. 103 as set forth below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9 is missing the punctuation after “a display”.  Suggested claim language “a display,”   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 

As step 1, claim 1 recites a state management system comprising of a combination of concrete devices (i.e. a memory, processor and display), therefore is a machine, which is a statutory category of invention.



	The limitation of “… combining a plurality of types of data selected in advance among the acquired data, at predetermined intervals”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “combining” in the context of the claim encompasses an assessment of gathering a desired plurality data out of a complete data group.

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	The limitation of “(calculating) one index indicating a normality of the apparatus” (U.S. Patent Publication No. 2021/0018905 A1, pg. 3, par. [0043] and [0044]) is a process performed by use of a mathematical calculation.

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	At step 2A, prong two, the judicial exceptions are not integrated into a practical application.  In particular, the claim recites a memory, processor, display, acquiring data accumulated in an apparatus, displaying the one index that has been calculated on a 

	The memory, processor and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “acquire data accumulated in an apparatus” represents mere data gathering that is necessary for use of the recited judicial exceptions, as the obtained data is used in the abstract process of combining data mentally and calculation of one index.  The acquiring data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

	The limitations of “display the one index …” and “display a transition of the one index from a past to a present …” represent extra-solution activities because they are mere nominal or tangential additions to the claim, amounting to mere data output (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional 

	The “acquiring” limitation, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the “displaying” limitations, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics. 

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  


The limitations of claim 3, 5 and 12 merely further detail the data (claim 3), calculation of the index (claim 5) and displaying data (claim 12).  The limitation of “data of a target section” in claim 3 is within the mental ability of a user to select the type of data to combine.  The limitation of calculating the index using a deduction value and full point value (of claim 5) further elaborates the calculating of one index that falls within 


As step 1, claim 2 recites a state management system comprising of a combination of concrete devices (i.e. a memory, processor and display), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “extract data indicating whether the apparatus is in an operable state without depending on a schedule of the apparatus from the acquired data; and calculate one index indicating a ratio at which the apparatus is in the operable state based on the extracted data, at predetermined intervals.”

The limitation of “extract data indicating whether the apparatus is in an operable state without depending on a schedule of the apparatus from the acquired data”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “extract” in the context of the claim encompasses assessing data to determine operable state data from a data group.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.


	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial exceptions are not integrated into a practical application.  In particular, the claim recites a memory, processor, display, “acquire data accumulated in an apparatus”, and “display the one index that has been calculated on a display”.

	The memory, processor and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “acquire data accumulated in an apparatus” represents mere data gathering that is necessary for use of the recited judicial exceptions, as the obtained data is used in the abstract process of combining data mentally and calculation of one index.  The acquiring data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  



Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the memory, processor and display amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	The “acquiring” limitation, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the element is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the “displaying” limitation, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

The limitation of claims 4 and 13 merely further details the data and calculation of the one index.  The limitation of “data of a target section” in claim 3 is within the mental ability of a user to select the type of data to combine.  The limitation of calculating the index using extracted data indicating whether the apparatus is connected to a host apparatus from the acquired data (of claim 13) further elaborates the calculating of the one index that falls within the “Mathematical Concepts” grouping of abstract ideas and “extract data” is within the mental ability of a user to select data to use in a calculation.  

As step 1, claim 6 recites a state management system comprising of a combination of concrete devices (i.e. a memory, processor and display), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “calculate a first index indicating a normality of the apparatus by combining a plurality of types of data selected in advance among the acquired data, at predetermined intervals; extract data indicating whether the apparatus is in an operable state without depending on a schedule of the apparatus from the acquired data; and calculate a second index indicating a ratio at which the 

	The limitation of “… combining a plurality of types of data selected in advance among the acquired data, at predetermined intervals”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “combining” in the context of the claim encompasses an assessment of gathering a desired plurality data out of a complete data group.

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	The limitation of “calculate a first index indicating a normality of the apparatus, … at predetermined intervals” (U.S. Patent Publication No. 2021/0018905 A1, pg. 3, par. [0043] and [0044]) is a process performed by use of a mathematical calculations.

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation of “extract data indicating whether the apparatus is in an operable state without depending on a schedule of the apparatus from the acquired data”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	The limitation of “calculate a second index indicating a ratio at which the apparatus is in the operable state …, at the predetermined intervals” (U.S. Patent Publication No. 2021/0018905 A1, pg. 3, par. [0046]) is a process performed by use of a mathematical calculations.

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	At step 2A, prong two, the judicial exceptions are not integrated into a practical application.  In particular, the claim recites a memory, processor, display, acquire data accumulated in an apparatus and display the first index and the second index in parallel that has been calculated in a display.  

The memory, processor and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  


	The limitation of “display the first index and the second index in parallel …” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the memory, processor and display amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	The “acquiring” limitation, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the element is well-understood, routine and 

	With respect to the “displaying” limitation, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics. 

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

The limitations of claim 7 and 8 merely further details the data (claim 7) and calculation of the first index (claims 7 and 8).

The limitation of “… acquires data accumulated in a plurality of apparatuses …” in claim 7 represent an insignificant extra-solution activity of data gathering.  Further, the element is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	The limitations of “… calculates the first index by combining a plurality of types of common data selected in advance …” in claim 7 and calculating the index using a 

Claim 9 represents an equivalent method claim and is rejected under the same rationale as claim 1.  


Claim 10 represents an equivalent method claim and is rejected under the same rationale as claim 2.  

Claim 11 represents an equivalent method claim and is rejected under the same rationale as claim 6.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0285613 A1 (hereinafter Asai) in view of U.S. Patent Publication No. 2015/0253762 A1 (hereinafter Nakano).

As per claim 1, Asai substantially teaches the Applicant’s claimed invention.  Asai teaches the limitations of a state management system (pgs. 5-6, par. [0089] and [0091]) and Fig. 6, element 215; i.e. a device management controller) comprising: 
a memory (pg. 6, par. [0092] and [0097]; and Fig. 6, element 215h of Fig. 6, element 215; i.e. a storage part of the device management controller); and 
a processor (i.e. a CPU as a processing part), coupled to the memory (pg. 4, par. [0069], pg. 6, par. [0097] and pg. 15, par. [0224]; i.e. par. [0069] and [0097] - a device management controller (Fig. 6, element 215) has the same hardware configuration as an operation part (Fig. 4, element 201) that includes a CPU (Fig. 4, element 224) as a processing part, par. [0097] - “The device management controller 215 may have a function as a database that collects and stores device data in the storage part 215h and may process the stored device data into a graph and display it on the screen display part 215a or the operation display part 227.”, and par. [0224] – “… for the minus score for each of the diagnosis method items (U.FDC, S.FDC, Parts and Alarm), the present value of the day … are calculated and stored in the storage part 215h.”, in summary, the processor is in communication with the storage part to process the stored device data to 
acquire data accumulated in an apparatus (pg. 2, par. [0026], pg. 3, par. [0057], pg. 5, par. [0086], pg. 6, par. [0097], pg. 15, par. [0224] and Fig. 2, element 1 (semiconductor apparatus); i.e.  par. [0086] - “the device management controller 215 is installed in the apparatus 1”, par. [0097] - “The device management controller 215 may have a function as a database that collects and stores device data in the storage part 215h and may process the stored device data into a graph and display it on the screen display part 215a or the operation display part 227.”, and par. [0224] – “… for the minus score for each of the diagnosis method items (U.FDC, S.FDC, Parts and Alarm), the present value of the day … are calculated and stored in the storage part 215h.”, in summary, the semiconductor apparatus comprises of the device management controller that has a storage part for collecting device data to calculate the daily present value for the minus score for each of the diagnosis method items (U.FDC, S.FDC, Parts and Alarm));  
calculate one index (i.e. a health index) indicating a normality of the apparatus by combining a plurality of types of data (pg. 12, par. [0186]; i.e. data of temperature, pressure, gas, exhaust pressure and water in a module of a reaction chamber, data of O.sub.2 (oxygen) concentration, pressure and temperature in a transfer chamber, data of N.sub.2 (nitrogen) supply amount and exhaust pressure in a module of a load chamber, data of a pod opener in a module of a substrate transfer system, and data of gas (GAS), pressure, exhaust 
display the one index (i.e. the health index) that has been calculated on a display (pg. 15, par. [0225]; i.e. “In the example of FIG. 8, the health index of 95 points is displayed on the health condition summary display screen.”). 

	Not explicitly taught is the processor is configured to display a transition of the one index from a past to a present on the display.  

However, Nakano in an analogous art of substrate manufacturing monitoring (pg. 1, par. [0001] and [0005]), teaches the missing limitation a processor (pg. 3, par. [0037] and Fig. 2, element 506; i.e. a processing component of a processing display unit) is 
substrate processing apparatus 101) and display the same such that, for example, an operation rate of every month of this year of a predetermined period (e.g., six months) and an operation rate of every month of last year are easily compared.”) for the purpose of comparing data (pgs. 10-11, par. [0107]).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Asai to include the addition of the limitation of a processor is configured to display a transition of an index from a past to a present on a display to advantageous analyze rapidly and correctly monitor a state of a substrate processing system (Nakano: pg. 13, par. [0129]).

As per claim 3, Asai teaches the processor (i.e. the CPU) combines data of a target section (pg. 12, par. [0186]; i.e. data of temperature, pressure, gas, exhaust pressure and water in a module of a reaction chamber, data of O.sub.2 (oxygen) concentration, pressure and temperature in a transfer chamber, data of N.sub.2 (nitrogen) supply amount and exhaust pressure in a module of a load chamber, data of a pod opener in a module of a substrate transfer system, and data of gas (GAS), pressure, exhaust pressure, PUMP and water in a module of a customer utility) specified in advance among the acquired data (pg. 3, par. [0057]; i.e. of the device data including monitor data and process data, the monitor data (e.g. data of temperature, 

As per claim 9, Asai substantially teaches the Applicant’s claimed invention.  Asai teaches the limitations of a state management method comprising: 
acquiring data accumulated in an apparatus (pg. 2, par. [0026], pg. 3, par. [0057], pg. 5, par. [0086], pg. 6, par. [0097], pg. 15, par. [0224] and Fig. 2, element 1 (semiconductor apparatus); i.e. par. [0086] - “the device management controller 215 is installed in the apparatus 1”, par. [0097] - “The device management controller 215 may have a function as a database that collects and stores device data in the storage part 215h and may process the stored device data into a graph and display it on the screen display part 215a or the operation display part 227.”, and par. [0224] – “… for the minus score for each of the diagnosis method items (U.FDC, S.FDC, Parts and Alarm), the present value of the day … are calculated and stored in the storage part 215h.”, in summary, the semiconductor apparatus comprises of the device management controller that has a storage part for collecting device data to calculate the daily present value for the minus score for each of the diagnosis method items (U.FDC, S.FDC, Parts and Alarm));  

displaying the one index (i.e. the health index) calculated in the calculating in a display (pg. 15, par. [0225]; i.e. “In the example of FIG. 8, the health index of 95 points is displayed on the health condition summary display screen.”). 



However, Nakano in an analogous art of substrate manufacturing monitoring (pg. 1, par. [0001] and [0005]), teaches the missing limitation in displaying, a transition of an index (i.e. a ratio of a total operation time to a predetermined period) from a past to a present is displayed on a display (pgs. 10-11, par. [0107] and Fig. 9; i.e. “… as illustrated in FIG. 9, the processing display unit 506 may create a graph of the calculated operation rate of the substrate processing system 100 (or the 
substrate processing apparatus 101) and display the same such that, for example, an operation rate of every month of this year of a predetermined period (e.g., six months) and an operation rate of every month of last year are easily compared.”) for the purpose of comparing data (pgs. 10-11, par. [0107]).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Asai to include the addition of the limitation of in displaying, a transition of an index from a past to a present is displayed on a display to advantageous analyze rapidly and correctly monitor a state of a substrate processing system (Nakano: pg. 13, par. [0129]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Nakano in further view of U.S. Patent Publication No. 2015/0310216 A1 (hereinafter Xiang).

As per claim 5, Asai teaches the processor (the CPU) calculates a deduction value (i.e. the calculated total value of present values of the days) with a plurality of types of data selected in advance (i.e. the daily present value of the minus score for each diagnosis method item (U.FDC, S.FDC, Parts and Alarm)), and calculates the one index by subtracting the deduction value from a full point value (pg. 15, par. [0225]; i.e. subtracting the total value of present values of the days from the full score (100 points)). 

Asai does not expressly teach calculating a deduction value by multiplying a weighting coefficient specified in advance with a plurality of types of data selected in advance.

The combination of Asai in view of Nakano does not expressly teach calculating a deduction value by multiplying a weighting coefficient specified in advance with a plurality of types of data selected in advance.

However Xiang, in analogous of calculating a health index (pg. 2, par. [0023]), teaches the missing limitation of calculating a deduction value by multiplying a weighting coefficient specified in advance with a plurality of types of data selected in advance (pgs. 2-3, par. [0031]; i.e. “After calculating the health sub-indices I.sub.1, I.sub.2 and I.sub.3 of various computer states, the health index calculator 110 may calculate the overall health index according to these health sub-indices. … the overall health index I may thus be calculated as a weighted sum of the individual health sub-indices, namely, 
I = W1 x I1 + W2 x I2 + W3 x I3.  For example, in an implementation of the disclosure, W.sub.1 may be set to be 60%, and W.sub.2 and W.sub.3 may be set to be 20%, 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Asai in view of Nakano to include the addition of the limitation of calculating a deduction value by multiplying a weighting coefficient specified in advance with a plurality of types of data selected in advance to advantageous draw a user’s attention to a state of health of the system to keep the system in the healthiest state (Xiang: pg. 1, par. [0004]).

As per claim 12, the combination of Asai in view of Nakano does not expressly teach the processor, when an instruction for detailed display is input, is configured to display details of the plurality of 5 /26Appl. No. 16/926,944Docket No. TEL-20029US/216703 In Reply to non-final Office Action of September 16, 2021 types of data selected in advance for which the deduction value is calculated, on the display, in response to displaying the one index on the display.

However Xiang, in analogous of calculating a health index (pg. 2, par. [0023]), teaches the missing limitation of a processor (pg. 2, par. [0022] and claim 16; i.e. at least one processor), when an instruction for detailed display is input (pg. 3, par. [0035]; i.e. a user clicks on a trigger region of a simple index display 120), is configured to display details of the plurality of5 /26Appl. No. 16/926,944Docket No. TEL-20029US/216703In Reply to non-final Office Action of September 16, 2021 types of data selected in advance for which the deduction value is calculated (pg. 3, par. [0036]; i.e. the detailed display 130 displays in another specific area on the desktop information on the computer health index I as well as information on each of the one or more health sub-indices  I1, I2 and I3.”), on a 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Asai in view of Nakano to include the addition of the limitation of a processor, when an instruction for detailed display is input, is configured to display details of the plurality of5 /26Appl. No. 16/926,944Docket No. TEL-20029US/216703In Reply to non-final Office Action of September 16, 2021 types of data selected in advance for which the deduction value is calculated, on a display, in response to displaying an index on the display to advantageous draw a user’s attention to a state of health of the system to keep the system in the healthiest state (Xiang: pg. 1, par. [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring the connection of devices.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117